Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 DETAILED ACTION
Applicant’s amendment of 9 November 2021, in which claims 15, 16, 27, 28 have been amended, is acknowledged.
Claims 15-28 are pending in the instant application.
Claims 15-28 are being examined on their merits herein.
Response to arguments of 9 November 2021
In view of Applicant’s amendment of 9 November 2021, the rejection of claims 15-28 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, is herein withdrawn. A new rejection is made below, based on Applicant’s amendment of 9 November 2021.
In view of Applicant’s amendment of 9 November 2021, the rejection of claims 15, 23-28 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, scope of enablement for the treatment of the claimed full scope of a neurological disorder, is herein withdrawn. Applicant has amended independent claim 15 to be drawn to a method of inhibiting seizures.
Applicant’s arguments (Remarks of 9 November 2021, pages 6-10) against the rejection of claims 15, 16, 24, 26-28 under 35 U.S.C. 102(a)(1) and 102(a)(2) over Bigge; the rejection of 
Applicant argues (page 6) that the claims were amended to overcome these rejections by adding the limitation probenecid controls […] seizures “by acting as an antiseizure agent on its own”.
Applicant argues (page 7) that Bigge teaches combination therapy of probenecid and an EAA antagonist, and probenecid markedly potentiates the anticonvulsant activity of the EAA antagonist, but probenecid 200 mg/kg causes no anticonvulsant actions in mice.
Applicant argues (page 8) that Nemeth teaches combination therapy with KYN and PROB as anti-seizure medication, but Nemeth also teaches that PROB alone did not significantly change the amplitude of the evoked response of the CA1 pyramidal cells. In response to the last point, Nemeth actually teaches (Figure 2B) that administration of PROB 200 mg/kg alone produced an inhibitory effect on the CA1 pyramidal cell responses with a 2-hour delay (Table 1, line PROB).
Applicant argues (page 9) that McDonald only shows that probenecid decreases the doses of EAA antagonists required to protect mice from seizures.
In response, Applicant’s arguments seem to be focused on the claim language in the amendment of 9 November 2021 probenecid controls […] seizures “by acting as an antiseizure agent on its own”. The examiner understands that Applicant’s amendment to claim 15 was made because prior art teaches administration of a therapeutic combination which comprises probenecid and another therapeutic agent for treating epilepsy. However, the amendment of 9 November 2021 does not exclude (“comprising” language) the presence of another therapeutic agent being co-administered with probenecid in the claimed method of treatment; as such, 
The recitation “by acting as an antiseizure agent on its own” in claim 15 is unclear (see rejection below). Further, since the claim language does not exclude another therapeutic agent to be co-administered with probenecid, how could one determine which therapeutic agent acts “on its own” in the combination? Administration of the same therapeutic agent or of the same combination of therapeutic agents to the same patient population will inherently result in the same therapeutic effect. If the prior art teaches the composition or renders the composition obvious, then the properties are also taught or rendered obvious by the prior art. In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990.) See MPEP 2112.01.
For all the reasons above, the rejection of claims 15, 16, 24, 26-28 under 35 U.S.C. 102(a)(1) and 102(a)(2) over Bigge; the rejection of claims 15, 16, 24, 26-28 under 35 U.S.C. 102(a)(1) over Nemeth; and the rejection of  claims 15, 16, 24-28 under 35 U.S.C. 102(a)(1) and 102(a)(2) over McDonald, are herein maintained and are reproduced below.
Applicant’s arguments (pages 10-12) against the rejection of claims 15, 16, 23-28 under 35 U.S.C. 102(a)(1) , or in the alternative under 35 U.S.C. 103 over Enna, have been considered and are persuasive. The rejection of claims 15, 16, 23-28 under 35 U.S.C. 102(a)(1)  or in the alternative under 35 U.S.C. 103 over Enna is herein withdrawn.
Applicant’s arguments (pages 13-17) against the rejection of claims 15-28 under 35 U.S.C. 103 over Moroni and Colin-Gonzalez, in view of Foster, have been considered.
tryptophan administration or after other treatments which increase its brain contents, kynurenic acid may reach a synaptic concentration able to affect the excitatory amino acid mediated neurotransmission”. Thus, Moroni refers to tryptophan administration, not to probenecid administration; Moroni also teaches (Table 2) that tryptophan administration, both at 100 mg/kg and at 300 mg/kg, results in 2-4 times lower brain kynurenic acid concentration, compared to the brain kynurenic acid concentration after administration of probenecid. 
Importantly, Moroni clearly teaches that administration of probenecid 200 mg/kg ip results in an increase in the content of kynurenic acid in the rat brain (Fig. 1, Table 2). Further, in response to the argument related to Moroni raising serious doubts, Moroni does not discuss seizure/epilepsy at all, nor does he raise any questions regarding the necessary brain concentration of kynurenic acid in patients with seizures/epilepsy.
Applicant argues (page 14, last two paragraphs, page 15) that Colin-Gonzalez teaches that administration of PROB alone to rats increased kynurenic acid (KYNA) levels 10 fold, while the combination PROB + KYN had synergistic effect and increased KYNA brain concentration 1300-fold, and that Colin-Gonzalez does not suggest administration of PROB alone. In response, the argument regarding administering PROB alone has been addressed above- the instant amended claims do not exclude combination therapy (see above). Most importantly, Colin-Gonzalez is used in the rejection for the teaching that the effect of probenecid in treating 
Applicant argues (page 16) that Foster does not offer any information on what concentration of brain KYNA would constitute a physiological level of brain KYNA or a deficiency of brain KYNA, and argues that Foster only speculates that a deficiency of brain KYNA constitutes a causative factor in seizure disorders. In response, Foster clearly teaches that intrahippocampal injection of 360 nmol kynurenic acid KYNA, which results in an increase in KYNA brain concentration, effectively antagonizes seizures caused by QUIN in rat brain. Since Foster teaches that an increase in brain KYNA concentration treats seizure, and since probenecid administration is known to increase brain KYNA concentration (Moroni, Colin-Gonzalez), the examiner maintains that a person of ordinary skill in the art would have administered probenecid to treat epilepsy in a subject in need thereof, with the expectation that probenecid administration will result in an increase in brain KYNA levels in said subject, and said increased brain KYNA levels will antagonize seizures.
For all the reasons above, the rejection of claims 15-28 under 35 U.S.C. 103 over Moroni and Colin-Gonzalez, in view of Foster, is maintained and is reproduced below.
The following new/modified rejections are made below, based on Applicant’s amendment of 9 November 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 15 is drawn to a method for inhibiting clinical or electrographic seizures in a subject suffering from a neurological disorder associated with clinical or electrographic seizures in need thereof, comprising administering to the subject a pharmaceutical composition consisting essentially of probenecid or a pharmaceutical acceptable salt thereof, wherein the administration to the subject of probenecid or the pharmaceutical acceptable salt thereof controls clinical or electrographic seizures in said subject by acting as an antiseizure agent on its own. The recitation that probenecid acts “as an antiseizure agent on its own” renders the independent claim 15 indefinite because it is unclear what it is meant by it.
The examiner understands that Applicant’s amendment to claim 15 was made because prior art teaches administration of a therapeutic combination which comprises probenecid and another therapeutic agent for treating epilepsy. However, the amendment of 9 November 2021 does not exclude (“comprising” language) the presence of another therapeutic agent being co-administered with probenecid in the claimed method of treatment; as such, independent claim 15 is not limited to probenecid as the only therapeutic agent being administered in the method of treatment. Rather, the claim recites a method comprising administering a pharmaceutical composition consisting essentially of probenecid- which does not exclude combination 
The recitation “by acting as an antiseizure agent on its own” in claim 15 is unclear for several reasons. First, if probenecid is the only therapeutic agent administered in the claimed method of treatment, such a recitation is unnecessary and adds no limitation and certainly no clarity to the claim. Second, if another therapeutic agent is being co-administered with probenecid, how could one determine which therapeutic agent acts “on its own” in the combination? And if it does not act “on its own”, what is the alternative? Administration of the same therapeutic agent or of the same combination of therapeutic agents to the same patient population will inherently result in the same therapeutic effect.
Appropriate clarification of the claim language is required.
In the interest of compact prosecution, the examiner gives no patentable weight to the recitation probenecid acts “as an antiseizure agent on its own”.

Claim Rejections- 35 USC 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 15, 16, 24, 26-28 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2)  as being anticipated by Bigge et al. (US 5,627,168 of 6 May 1997, cited in PTO-892 of 5 August 2021).
Bigge teaches (Example 2, column 10, Figure 1) that coadministration of probenecid (200 mg/kg) with NBXQ (25 mg/kg) markedly potentiates the anticonvulsant effects of NBQX in mice (column 10, lines 37-51). Bigge teaches (column 10, lines 37-51) that with only NBQX (25 mg/kg iv), significant anticonvulsant actions are present until 3 min after dosing, but only insignificant anticonvulsant action is seem 15 min after dosing; with coadministration of NBQX and probenecid (200 mg/kg ip, column 10, lines 24-26) significant anticonvulsant effects are seen 15 min, 30 min, 1 h and 2 h after dosing.
Bigge also teaches (column 11, Example 4, Figure 3) that the duration of anticonvulsant action of 3 mg/kg NMDA-type competitive glutamate antagonist CPP is increased from 2 h without probenecid to 4 h with probenecid (200 mg/kg). Bigge teaches (column 11, Example 4) that the percentage of mice protected from maximal electroshock seizures is also increased by coadministration of probenecid with CPP at each time point tested.
Thus, Bigge teaches a method of treating epilepsy in a subject in need thereof comprising administering to the subject probenecid in combination with NBQX or in combination with CPP. Bigge teaches the method in adult mice, as in instant claim 24.
Bigge teaches administration of probenecid by intraperitoneal injection (column 10, lines 21-24), as in instant claim 26.

As such, a method of treating epilepsy comprising administering probenecid is anticipated by Bigge.

Claims 15, 16, 24, 26-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nemeth et al. (Neuropharmacology 2004, 47, 916-925, cited in IDS).
Nemeth teaches (page 923, right column, last paragraph) that coadministration of L-kynurenine KYN with probenecid (PROB, 200 mg/kg) offers advantages in the treatment of seizures.
Nemeth teaches (page 923, right column, third paragraph) that pretreatment with KYN + PROB was effective in protecting animals against the generalized clonic seizures induced with PTZ 60 mg/kg, without causing impairment in learning and memory functions (page 923, right column, 4th paragraph). 
In terms of electrophysiology, co-administration of KYN (300 mg/kg ip) and PROB (200 mg/kg) to rats lead to a significant decrease in amplitude of the population spikes in CA1 (Figure 2C, Table 1, also page 919, last paragraph).
Administration of PROB 200 mg/kg alone produced (Figure 2B) a moderate inhibitory effect on the CA1 pyramidal cell responses with a long delay (Table 1, also page 919, right column, point 3.1.2).
Thus, Nemeth teaches a method of treating epilepsy in a subject in need thereof comprising administering to the subject probenecid in combination with KYN. 

Nemeth teaches administration of probenecid by intraperitoneal injection (Figure 2), as in instant claim 26, as a pharmaceutical composition, as in instant claims 27, 28..
Nemeth teaches (column 10, lines 20-24) that probenecid is finely divided by mortar and pestle and suspended in 0.2% carboxymethylcellulose in water, which satisfies the limitations in claims 27, 28.
As such, a method of treating epilepsy comprising administering probenecid is anticipated by Nemeth.

Claims 15, 16, 24-28 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2)  as being anticipated by McDonald et al. (US 5,489,579 of 6 February 1996, cited in PTO-892 of 5 August 2021).
McDonald teaches (Example II, column 8) that coadministration of probenecid (100 mg/kg ip) with R-4-oxo-5-phosphononorvaline (iv or ip administration) markedly potentiates the anticonvulsant effects of R-4-oxo-5-phosphononorvaline in mice. 
Thus, McDonald teaches a method of treating epilepsy in a subject in need thereof comprising administering to the subject probenecid in combination with R-4-oxo-5-phosphononorvaline. McDonald teaches the method in adult mice, as in instant claim 24.
McDonald teaches administration of probenecid at 100 mg/kg, as in instant claim 25, by intraperitoneal injection (column 8, line 44), as in instant claim 26, as a pharmaceutical composition (column 6, lines 28-31), as in instant claims 27, 28.
As such, a method of treating epilepsy comprising administering probenecid is anticipated by McDonald.
Claim Rejections- 35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 15-28 are rejected under 35 U.S.C. 103 as being unpatentable over Moroni et al. (Journal of Neurochemistry 1988, 51, 177-180, cited in PTO-892 of 5 August 2021) and Colin-Gonzalez et al. (CNS & Neurological Disorders- Drug targets 2013, 12, 1050-1065, cited in DS), in view of Foster et al. (Neuroscience Letters 1984, 48, 273-278, cited in IDS).

Colin-Gonzalez (CNS & Neurological Disorders- Drug targets 2013, 12, 1050-1065) teaches that probenecid is useful in the treatment of neurodegenerative and psychiatric diseases, such as epilepsy/seizures (page 1061, point 3.6), an effect which is mediated through an increase in kynurenic acid (KYNA) levels.
Moroni and Colin-Gonzalez do not teach a method of treating epilepsy by administering probenecid to a subject in need thereof.

Foster (Neuroscience Letters 1984, 48, 273-278) teaches that kynurenic acid (KYNA) is an endogenous modulator of seizure phenomena (page 273, last three lines). Foster teaches (page 276, second and third paragraphs, also Table I) that intrahippocampal injection of KYNA (360 nmol KYNA in 1 L) was effective to antagonize seizures caused by quinolinic acid (QUIN) in rats: control animals had an average of 9.33 seizures, while animals receiving KYNA had an average of 0.91 seizures during the same time interval.
Foster teaches (page 277, third paragraph) that KYNA is an endogenous factor capable of blocking the epileptogenic properties of QUIN; overproduction of QUIN may be involved in the pathogenesis of human seizure disorders.
Foster teaches (page 277, last three lines of the article) that a deficiency of brain KYNA constitutes a causative factor in human seizure disorders.


Further, the person of ordinary skill in the art would have been motivated to administer probenecid as a pharmaceutical composition, as in instant claims 27, 28, orally or by injection, as in instant claim 26, to treat epilepsy in subjects which are children, as in instant claim 23, or adults, as in instant claim 24, and would have explored different doses/amounts of probemecid in order to achieve therapeutic effect. Such an exploration of different doses/amounts of therapeutic agent probenecid in order to optimize therapeutic effect is within the skill of the artisan.
As such, claims 15-28 are rejected as prima facie obvious. 

Conclusion
Claims 15-28 are rejected.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA NEAGU whose telephone number is (571)270-5908. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KORTNEY KLINKEL can be reached on (571) 270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/IRINA NEAGU/Primary Examiner, Art Unit 1627